DATE 4/14/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/14/2015 10:38:43 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-75635

VOLUME                       PAGE                       OR          IMAGE # 64577150

DUE 5/9/2015                                          ATTORNEY 15291800

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/10/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/9/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201275635__ PJN> __ TRANS NUM: _________ CURRENT COURT: 269 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)            CASE STATUS: CASE ON APPEAL
STYLE: CENTERPOINT ENERGY HOUSTON ELECTR VS AMREIT INC (F/K/A REITPLUS INC)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY    ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00011-0001 AGT          SONGY 5433 WESTHEIMER GP LLA M
_     00010-0001 AGT          5433 WESTHEIMER LLC MAY BE SER
_     00009-0001 DEF 10412400 SONGY 5433 WESTHEIMER GP LLC        IRESON, LANSF
_     00009-0001 PAD 13274500 MAYER, JOHN
_     00008-0001 DEF 10412400 5433 WESTHEIMER LLC (TEXAS LIM      IRESON, LANSF
_     00008-0001 PAD 13274500 MAYER, JOHN
_     00007-0001 AGT          AMREIT WESTHEIMER GESSNER LP ( D
_     00006-0001 AGT          AMREIT WESTHEIMER GESSNER LP (    D

==> (13) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201275635__ PJN> __ TRANS NUM: _________ CURRENT COURT: 269 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)            CASE STATUS: CASE ON APPEAL
STYLE: CENTERPOINT ENERGY HOUSTON ELECTR VS AMREIT INC (F/K/A REITPLUS INC)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00005-0001 AGT          AMREIT INC (F/K/A REITPLUS INC D
_     00004-0001 DEF 13274500 AMREIT WESTHEIMER GESSNER LP ( D MAYER, JOHN
_     00003-0001 DEF 13274500 AMREIT WESTHEIMER GESSNER LP    D MAYER, JOHN
_     00002-0001 DEF 13274500 AMREIT INC (F/K/A REITPLUS INC D MAYER, JOHN
_     00001-0001 PLT 15291800 CENTERPOINT ENERGY HOUSTON ELE     OPPEL, JEFFRE




==> (13) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP